          Case 3:19-cv-08285-MTL Document 40 Filed 05/29/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Save the Colorado, et al.,                       No. CV-19-08285-PCT-MTL
10                  Plaintiffs,                       ORDER
11   v.
12   United States Department of the Interior, et
     al.,
13
                    Defendants.
14
15            This case involves important issues concerning administrative law, water
16   distribution and the environment. Clarity in the briefing is critical to the Court’s ability

17   to effectively adjudicate this case. To that end, the Court strongly urges the parties to
18   limit the use of acronyms. Common acronyms such as APA for the Administrative

19   Procedure Act may be used. However acronyms used primarily among specialists within

20   a field or invented for the purpose of litigation distract from the briefing and should be
21   avoided to the extent feasible. For example, Long-Term Experimental and Management
22   Plan could be abbreviated “the Long-Term Plan” rather than “LTEMP.”

23            When abbreviations are necessary, the Court finds it helpful for the parties to

24   define those abbreviations in a single place.

25            Accordingly,

26            IT IS ORDERED discouraging, to the extent feasible, the use of uncommon
27   acronyms in motions and briefs.
28            IT IS FURTHER ORDERED that all motions and briefs containing
       Case 3:19-cv-08285-MTL Document 40 Filed 05/29/20 Page 2 of 2



 1   abbreviations, including acronyms, must provide a glossary defining each such
 2   abbreviation. Abbreviations that are widely and commonly used need not be defined.
 3   The glossary shall not count against the page limit.
 4          Dated this 29th day of May, 2020.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
